DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 06/01/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the control unit is configured to control so as to output, from the output terminal, the time code signal for phase matching in which the bit in the predetermined field is not set to the predetermined value but is set to a value corresponding to a setting by a user, even in the second mode. 
Claim 8 depends on claim 5, which depends on claim 1. Claim 5 does not recite any the time code signal for phase matching. Thus, the time code signal for phase matching recited in claim 8 refers to the time code signal for phase matching recited in claim 1. However, the time code signal for phase matching in claim 1 is recited as in which a bit in a predetermined field in the time code signal is set to a predetermined value [1]. However, the time code signal for phase matching recited in claim 8 is recited as in which the bit in the predetermined field is not set to the predetermined value but is set to a value corresponding to a setting by a user, even in the second mode [2]. Clearly, [1] and [2] contradicts each other.
Clearly, it is not clear which of [1] and [2] limits the scope of the time code signal for phase matching.
For that reason, claim 8 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 10-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satoh et al. (US 2019/0149702 A1 – hereinafter Satoh).
	Regarding claim 1, Satoh discloses an electronic apparatus (Fig. 2 – apparatus 100), comprising: an image capturing unit (Fig. 2 – imaging unit 110); a TIME-CODE terminal configured to output a time code signal which an external apparatus utilizes to perform synchronization related to a video (Fig. 2 – LTC transmission unit configured to output a time code signal LTC which external apparatus 200 utilizes to perform synchronization related to a video as further described at least at [0053]-[0054]); a determination unit configured to determine to output the time code signal for phase matching to the external apparatus in a case where an instruction input of high speed synchronization is performed by a user or in a case where a predetermined condition is satisfied ([0023]-[0024] – at least in a case where a received count value is received from TC control unit 130, or as shown in Figs. 1-2, in a case where the camera is operating as a master camera or when the electronic apparatus is on); and a control unit configured to, in a case that the determination unit determines to output the time code signal, output the time code signal for phase matching in which a bit in a predetermined field in the time code signal is set to a predetermined value, from the TIME- CODE terminal ([0024] – at least a LTC generation unit 140 generates and output the time code signal for phase matching in which a predetermined field is set to a time code value which is the predetermined value as further described at least at [0035], e.g. stored in 0-th to 63rd bits of the LTC signal, or a predetermined value is the sync word 0011111111111101 at the field of 64th bit to 79th bit of the LTC signal as further described at least at [0035] and Fig. 3).
	Regarding claim 2, Satoh also discloses the time code signal is a Linear Time Code (LTC) signal conforming to the Society of Motion Picture and Television Engineers (SMPTE) standard ([0034]), and the bit in the predetermined field is a user bit (Fig. 3 – any bit in the user-bit fields 1-8 must be set to a predetermined value).
	Regarding claim 3, Satoh also discloses the predetermined field is a user bit field in an LTC signal (Fig. 3 – any bit in the user-bit fields 1-8 must be set to a predetermined value).
	Regarding claim 4, Satoh also discloses the predetermined field is an entire field other than a sync word in an LTC signal (Fig. 3; [0035] – the predetermined field is an entire field to carry at least time code information other than the sync word in an LTC signal, sync word in an LTC signal comprising bits 64-79 is fixed at 0011111111111101).
	Regarding claim 10, Satoh also discloses the predetermined condition includes at least one of a time when an electronic apparatus is turned on, and a time when a resolution, a frame rate, and a compression method are switched by the image capturing unit (Figs. 1-2 – at least when the electronic apparatus is turned on).
	Regarding claim 11, Satoh also discloses the control unit is configured to output the time code signal for phase matching in which the bit in the predetermined field in the time code signal is set to the predetermined value for a predetermined period of time ([0036] – for a period of two frames).
	Claim 13 is rejected for the same reason as discussed in claim 1 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Satoh.
Regarding claim 14, Satoh teaches an electronic apparatus having an image capturing unit (Fig. 2 – imaging unit 110) and a having a TIME-CODE terminal configured to output a time code signal which an external apparatus utilizes to perform synchronization related to a video (Fig. 2 – LTC transmission unit configured to output a time code signal LTC which external apparatus 200 utilizes to perform synchronization related to a video as further described at least at [0053]-[0054]), the electronic apparatus executes the steps of a method for controlling the electronic apparatus, the method comprising: determining to output the time code signal for phase matching to the external apparatus in a case where an instruction input of high speed synchronization is performed by a user or in a case where a predetermined condition is satisfied ([0023]-[0024] – at least in a case where a received count value is received from TC control unit 130, or as shown in Figs. 1-2, in a case where the camera is operating as a master camera or when the electronic apparatus is on); in case that it is determined to output the time code in the determining, outputting the time code signal for phase matching in which a bit in a predetermined field in the time code signal is set to a predetermined value, from the TIME-CODE terminal ([0024] – at least a LTC generation unit 140 generates and output the time code signal for phase matching in which a predetermined field is set to a time code value which is the predetermined value as further described at least at [0035], e.g. stored in 0-th to 63rd bits of the LTC signal, or a predetermined value is the sync word 0011111111111101 at the field of 64th bit to 79th bit of the LTC signal as further described at least at [0035] and Fig. 3).
However, Satoh does not disclose a non-transitory computer-readable storage medium storing a program which, when read and executed by a computer of an electronic apparatus, causes the electronic apparatus to execute the steps of the method.
Official Notice is taken that implementation of operations of information processing methods using “a non-transitory computer-readable storage medium storing a program which, when read and executed by a computer of an electronic apparatus, causes the electronic apparatus to execute the steps of the method” is well known in the art.
One of ordinary skill in the art before the effective filing date of the claimed invention would have implemented the operations of the method taught by Satoh via a computer and a non-transitory storage medium since such implementation were known to have been advantageous due to lower production costs, ease of maintenance and updating, etc.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Satoh as applied to claims 1-4, 10-11, and 13-14 above, and further in view of admitted prior art (hereinafter APA).
	Regarding claim 5, see the teachings of Satoh as discussed in claim 1 above. However, Satoh does not disclose the control unit is configured to control so as to output a time code signal in which the bit in the predetermined field is set to a value corresponding to a setting by a user in a case of a first mode, and so as to output a time code signal in which the bit in the predetermined field is set to the predetermined value in a case of a second mode.
APA discloses a control unit is configured to control so as to output a time code signal in which a bit in a predetermined field is set to a value corresponding to a setting by a user in a case of a first mode ([0003] – the user selects a first specific value from a menu to set the user bits), and so as to output a time code signal in which the bit in the predetermined field is set to a predetermined value in a case of a second mode ([0003] – any existing value before the user selects the first value to set the user bits).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of APA into the apparatus taught by Satoh to increase the transitions of the signal level per one frame and reduce the time of phase matching as needed by the user.
Regarding claim 6, Satoh in view of APA also discloses the second mode is a high speed synchronization mode for performing synchronization at a higher speed than the first mode (APA: [0003] – depending on the value of the predetermined value, i.e. more 1’s would cause synchronization to be performed at a higher speed because it would cause more transitions in the signal level in view of Satoh discloses when the determination unit determines to output the time code signal for phase matching, the control unit outputs the time code signal for phase matching in the second mode), in a case that the determination unit determines to output the time code signal for phase matching, the control unit outputs the time code signal for phase matching in the second mode (Satoh: Figs. 1-2, in a case where the camera is operating as a master camera). The motivation for incorporating the teachings of APA into the apparatus of Satoh has been discussed in claim 5 above.
Regarding claim 7, APA also discloses the first mode and the second mode are configured by a user operation ([0003] – the user selects a specific value from a menu to set the user bits). The motivation for incorporating the teachings of APA into the apparatus of Satoh has been discussed in claim 5 above.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Satoh as applied to claims 1-4, 10-11, and 13-14 above, and further in view of Ohno (US 2016/0055624 A1 – hereinafter Ohno).
Regarding claim 12, see the teachings of Satoh as discussed in claim 11 above. However, Satoh does not disclose a displaying unit configured to display a message indicating that the time code signal for phase matching is being output for the predetermined period of time.
Ohno discloses a displaying unit configured to display a message indicating that a time code signal is being output for a predetermined period of time (Fig. 2C; [0095] – at least a time code is being output for a period of a frame duration).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Ohno into the apparatus taught by Satoh to provide the user with various useful OSD information as requested by the user (Ohno: [0051]-[0052]) thus enhancing the user interface of the apparatus.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484